A replevin bond, in a case where property is replevied as an adversary suit, to try the right of property, is void ; no replev-in can be maintained, except in cases provided by the statute.
Nora. — At the next term in Franklin County, 1817, to which this cause was reviewed, this decision was reversed, and the Court decided, That the defendants cannot plead in bar, to avoid th's bond, their own wrong, and that they executed said bond to return property taken by them on an illegal and void replevin, to wit, one brought to try the right of property, and not under the statute.
*39Judgment, that the plea is insufficient, and that plaintiffs recover their debt-.